Case: 18-60250       Document: 00514777026         Page: 1     Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 18-60250                       United States Court of Appeals

                                   Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 28, 2018

SEYDI SUYAPA CHAVEZ-EUCEBA,                                               Lyle W. Cayce
                                                                               Clerk
                                                  Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 686 571


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Seydi Suyapa Chavez-Euceba, a native and citizen of Honduras,
petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
her appeal from the immigration judge’s (IJ) decision denying her application
for asylum and withholding of removal. Chavez contends she established past
persecution and a well-founded fear of future persecution on account of her




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60250     Document: 00514777026     Page: 2   Date Filed: 12/28/2018


                                  No. 18-60250

membership in a particular social group: young Honduran females who flee
their country because of recruitment by gangs.
      Our court generally reviews only the BIA’s decision, but “may review the
IJ’s findings and conclusions if the BIA adopts them”. Wang v. Holder, 569
F.3d 531, 536 (5th Cir. 2009) (citation omitted). The BIA’s factual findings are
reviewed for “substantial evidence” and its legal conclusions are reviewed de
novo,“unless a conclusion embodies the [BIA’s] interpretation of an ambiguous
provision of a statute that it administers; a conclusion of the latter type is
entitled to the deference prescribed by [Chevron U.S.A. Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837, 842 (1984)]”. Orellana-Monson
v. Holder, 685 F.3d 511, 517–18 (5th Cir. 2012) (first alteration in original)
(citations omitted). Such deference is required where, as here, the BIA has
applied the social distinction and particularity test to determine a proposed
group does not qualify as a “particular social group.” See id. at 521. Therefore,
our court will defer to the BIA’s conclusion unless it was arbitrary and
capricious. See id.
      To be eligible for asylum, Chavez must establish “race, religion,
nationality, membership in a particular social group, or political opinion was
or will be at least one central reason for” the persecution she suffered. 8 U.S.C.
§ 1158(b)(1)(B)(i); Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009). A
particular social group is “a group of persons that share a common immutable
characteristic that they either cannot change or should not be required to
change because it is fundamental to their individual identities or consciences”.
Orellana-Monson, 685 F.3d at 518 (internal quotations omitted) (citation
omitted). Our court defers to the BIA’s requirements that a particular social
group have “social visibility”, or social distinction, such that “members of a
society perceive those with the characteristics in question as members of a



                                        2
    Case: 18-60250     Document: 00514777026      Page: 3   Date Filed: 12/28/2018


                                  No. 18-60250

social group”, and “particularity” such that the group “can be accurately be
described in a manner sufficiently distinct that the group would be recognized,
in the society in question, as a discrete class of persons”. Id. at 519 (internal
quotations omitted) (citations omitted).
      Like the petitioner in Orellana-Monson, Chavez’ purported group lacks
particularity because it “encompasses a wide swath of society crossing many
political orientations, lifestyles, and identifying factors”. Id. at 522. Moreover,
her purported group lacks social visibility because there is no evidence young
Honduran females who flee their country because of recruitment by gangs
would be perceived by society as a distinct group. See id. As such, the BIA’s
determination that Chavez’ proposed social group does not qualify as a
particular social group, because it lacked social distinction and particularity,
is not arbitrary or capricious and is supported by substantial evidence. See id.
at 521–22.
      Therefore, the BIA did not err in denying Chavez’ application for asylum.
See Shaikh, 588 F.3d at 854. Moreover, because Chavez has not shown she is
eligible for asylum, she cannot meet the higher standard for withholding for
removal. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
      DENIED.




                                        3